Exhibit 32 In connection with the Annual Report of Advanced Cannabis Solutions, Inc (the "Company") on Form 10-K for the period ending December 31, 2013 as filed with the Securities and Exchange Commission (the "Report"), Robert Frichtel, the Company’s Principal Executive and Christopher Taylor the Company’s Principal Financial Officer, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of their knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of the Company. April 22, 2014 /s/Robert Frichtel Robert Frichtel, Principal Executive Officer April 22, 2014 /s/Christopher Taylor Christopher Taylor, Principal Financial Officer
